Citation Nr: 1803865	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right wrist surgery.

2.  Entitlement to service connection for right hand arthritis as secondary to residuals of right wrist surgery.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972, from July 1973 to January 1977 and from November 1979 to October 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO denied service connection for a right hand arthritis disability and residuals of right wrist surgery.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC. The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing. As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran is service-connected for a right wrist scar.  See Rating decision dated April 2015.  Service treatment records dated May 1975 show the Veteran sustained a laceration to the right wrist.  However, the Veteran claims additional entitlement; he asserts secondary service connection for arthritis of the right hand and right hand pain.  See Statement dated April 2009; Statement in Support of Claim dated December 2010; Substantive Appeal dated March 2014.

In connection with his claims, the Veteran was afforded a VA examination in September 2009.  The VA examiner stated that she was not able to offer an opinion on the etiology of the Veteran's right hand arthritis without resort to mere speculation.  The examiner offered little rationale in support of her opinion.

In a June 2014 VA examination, the same examiner opined that the Veteran's right hand arthritis was less likely than not related to his superficial laceration in service.  The examiner also stated the Veteran's has right hand arthritis and "it could be related to any injury in the service."  The examiner provided this rationale while indicating the Veteran's claimed condition was less likely than not incurred in service.  The September 2009 and June 2014 VA examinations and opinions regarding the etiology of the Veteran's right hand arthritis disability and the presence of any additional right hand pain disability are inadequate for adjudication purposes based on a lack of rationale for the conclusions contained the September 2009 report and contradictory and speculative findings in the June 2014 report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA examination and opinion should be obtained on remand.  

The Board also notes that the Veteran receives treatment for the disabilities on appeal from VA.  These records may be relevant to the appeal and should be obtained on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ALL outstanding records pertinent to the Veteran's claims, including VA treatment records.

2.  Schedule the Veteran for VA examinations to determine the current nature and etiology of his right wrist and hand disabilities with a different examiner.

The examiner is directed to review the service treatment records, medical treatment records, and the Veteran's statements.  

The examiner should note in his or her opinions the Veteran's May 1975 right wrist injury and provide the following opinions:

a.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that right hand arthritis is due to or caused by service or an in-service right wrist laceration or is otherwise related to service.

b.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) the Veteran's manifests a right wrist pain disability (distinct from the service-connected right wrist scar) that is due to or caused by an in-service right wrist laceration or is otherwise related to service.

3.  Adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

